


116 HR 7318 IH: Greener Transportation for Communities Act
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7318
IN THE HOUSE OF REPRESENTATIVES

June 24, 2020
Mr. Schneider (for himself and Mr. Beyer) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to provide exempt facility bonds for zero-emission vehicle infrastructure.


1.Short titleThis Act may be cited as the Greener Transportation for Communities Act.  2.Exempt facility bonds for zero-emission vehicle infrastructure (a)In generalSection 142 of the Internal Revenue Code of 1986 is amended—
(1)in subsection (a)— (A)in paragraph (14), by striking or at the end,
(B)in paragraph (15), by striking the period at the end and inserting , or, and (C)by adding at the end the following new paragraph:

(16)zero-emission vehicle infrastructure., and (2)by adding at the end the following new subsection:

(n)Zero-Emission vehicle infrastructure
(1)In generalFor purposes of subsection (a)(16), the term zero-emission vehicle infrastructure means any property (not including a building and its structural components) if such property is part of a unit which— (A)is used to charge or fuel zero-emissions vehicles,
(B)is located where the vehicles are charged or fueled, (C)is of a character subject to the allowance for depreciation (or amortization in lieu of depreciation),
(D)is made available for use by members of the general public, (E)accepts payment by use of a credit card reader, and
(F)is capable of charging or fuel vehicles produced by more than one manufacturer (within the meaning of section 30D(d)(3)). (2)Inclusion of utility service connections, etcThe term zero-emission vehicle infrastructure shall include any utility service connections, utility panel upgrades, line extensions and conduit, transformer upgrades, or similar property, in connection with property meeting the requirements of paragraph (1).
(3)Zero-emissions vehicleThe term zero-emissions vehicle means— (A)a zero-emission vehicle as defined in section 88.102–94 of title 40, Code of Federal Regulations, or
(B)a vehicle that produces zero exhaust emissions of any criteria pollutant (or precursor pollutant) or greenhouse gas under any possible operational modes and conditions. (4)Zero-emissions vehicle infrastructure located within other facilities or projectsFor purposes of subsection (a), any zero-emission vehicle infrastructure located within—
(A)a facility or project described in subsection (a), or (B)an area adjacent to a facility or project described in subsection (a) that primarily serves vehicles traveling to or from such facility or project,shall be treated as described in the paragraph in which such facility or project is described. 
(5)Exception for refueling property for fleet vehiclesSubparagraphs (D), (E), and (F) of paragraph (1) shall not apply to property which is part of a unit which is used exclusively by fleets of commercial or governmental vehicles.. (b)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2020.

